DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Key on 8/12/22.
The application has been amended as follows.
3.	Claim 5 has been amended to: The battery pack of claim 1, wherein the through hole of each contact of the set of contacts is aligned with a hole of the first subset of the set of holes sized to receive [[an end]] the second end of [[a]] the plurality of battery straps.
4.	Claim 11 has been amended to: A printed circuit board module for use in a battery pack, the printed circuit board module comprising:
a printed circuit board (PCB) having a set of holes extending from a first side of the PCB to a second side of the PCB opposing the first side of the PCB, a first subset of the set of holes sized to receive an end of a plurality of battery straps, a second subset of the set of holes including pairs of holes, the holes of each pair of holes positioned adjacent to and on opposing sides of a hole of the first subset of holes;
an electrical trace on the first side of the PCB extending from at least one of the holes of each pair of holes to a component mounted on the first side of the PCB; and
a set of contacts, each contact having a body including a center portion and at least one leg, each leg having one end and a free end connected to opposing ends of the center portion, the center portion having  a through hole sized to receive the end of the plurality of battery straps, each of the contacts positioned such that the free end of each leg extends from the second side of the PCB to the first side of the PCB through a corresponding hole and the free end of one of the at least one leg is soldered to the electrical trace extending from the corresponding hole.
5.	Claim 16 has been amended to: The printed circuit board module of claim 15, wherein the through hole of each contact of the set of contacts is aligned with a hole of the first subset of the set of holes sized to receive [[an end]] the second end of [[a]] the plurality of battery straps.
6.	Claim 17 has been amended to: A method for assembling a battery pack corepack, the method comprising:
aligning one or more alignment posts on a battery with one or more corresponding alignment holes on a printed circuit board module, the battery comprising one or more battery straps with a first end of the one or more battery straps connected to one or more corresponding battery cells, the printed circuit board module comprising a printed circuit board (PCB) having a set of through holes extending from a first side of the PCB to a second side of the PCB opposing the first side of the PCB and a set of contacts, each contact having a body including a center portion and two legs, each leg having one end and a free end connected to opposing ends of the center portion, the center portion having  a through hole;
receiving the one or more alignment posts on the battery in the one or more corresponding alignment holes on the printed circuit board module;
receiving one or more second ends of the one or more battery straps in one or more corresponding through holes of the center portion of the contact; and
electrically connecting the one or more second ends of the one or more battery straps to the corresponding one or more contacts.
Allowable Subject Matter
7.	Claims 1-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a battery pack comprising: a plurality of battery cells;
a cell holder fixedly holding the plurality of battery cells relative to each other; a plurality of battery straps, each of the plurality of battery straps having a first end coupled to at least one of the plurality of battery cells and a second end, opposed to the first end; a printed circuit board (PCB) having a set of holes extending from a first side of the PCB to a second side of the PCB opposing the first side of the PCB, a first subset of the set of holes sized to receive the second end of the plurality of battery straps, a second subset of the set of holes including pairs of holes, the holes of each pair of holes positioned adjacent to and on opposing sides of a hole of the first subset of holes; an electrical trace on the first side of the PCB extending from one of the holes of each pair of holes to a component mounted on the first side of the PCB; and a set of contacts, each contact having a U-shaped body including a center portion and at least one leg, each leg integrally formed with one of the opposing ends of the center portion providing a free end of each leg, the center portion having a through hole sized to receive the second end of the plurality of battery straps, each of the contacts positioned such that the free end of each leg extends from the second side of the PCB to the first side of the PCB through a corresponding hole and the free end of the at least one leg is soldered to the electrical trace extending from the corresponding hole.
	The closest prior art to Zeller et al. (US 2017/0025717) discloses  a battery pack (Figs. 1-5, abstract) comprising: a plurality of battery cells(120, Fig. 4, [0029]); a cell holder fixedly holding the plurality of battery cells relative to each other(physical cell connection assembly 130, Fig. 2, [0030]); a plurality of battery straps, each of the plurality of battery straps having a first end coupled to at least one of the plurality of battery cells and a second end, opposed to the first end(cell connectors 142, Fig. 4, [0031]); a printed circuit board (PCB) having a set of holes extending from a first side of the PCB to a second side of the PCB opposing the first side of the PCB(150, Figs. 2, 4, & 5, [0031]), a first subset of the set of holes sized to receive the second end of the plurality of battery straps(aperture 176, Fig. 6, [0037]), a second subset of the set of holes including pairs of holes, the holes of each pair of holes positioned adjacent to and on opposing sides of a hole of the first subset of holes(apertures 166, Fig. 5); but does not disclose, teach or render obvious an electrical trace on the first side of the PCB extending from one of the holes of each pair of holes to a component mounted on the first side of the PCB; and a set of contacts, each contact having a U-shaped body including a center portion and at least one leg, each leg integrally formed with one of the opposing ends of the center portion providing a free end of each leg, the center portion having a through hole sized to receive the second end of the plurality of battery straps, each of the contacts positioned such that the free end of each leg extends from the second side of the PCB to the first side of the PCB through a corresponding hole and the free end of the at least one leg is soldered to the electrical trace extending from the corresponding hole.
9.	The following is an examiner’s statement of reasons for allowance: the reasons for allowance for the inventions in independent claims 11 and 17 are substantially the same as provided in paragraph 8 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724